IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                          __________________

                             No. 95-30405
                         Conference Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

ANTHONY LOUIS BILLA,

                                       Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 91-CR-560-F
                         - - - - - - - - - -
                            June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Anthony Billa appeals his conviction of conspiracy to

manufacture methamphetamine.    Billa did not contest the

forfeiture.    However, he argues that the seizure and sale of his

cellular telephone had no remedial value to the Government and

that the forfeiture was therefore punitive in nature in violation

of the Double Jeopardy Clause.    We have reviewed the record and

perceive no reversible error.    See United States v. Arreola-




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-30405
                               -2-

Ramos, 60 F.3d 180, 192 (5th Cir. 1995); United States v. Wilson,

77 F.3d 105, 111 (5th Cir. 1996).

     AFFIRMED.